           Case 19-23653         Doc 2     Filed 05/07/19        Entered 05/07/19 16:53:44                Desc Main
                                              Document           Page 1 of 2
                                      UNITED STATES BANKRUPTCY COURT
                                       WESTERN DISTRICT OF TENNESSEE

In Re: LaToya Nicole Mitchell                                              Chapter 13
                                                                           Case No.
Debtor.


                                                     Chapter 13 Plan


Address:        Debtor 4245 Spring Leaf Lane, Memphis, TN 38141

Plan Payment:

Debtor Shall Pay: $490.00 Every Two Weeks
   Or by: (X) Payroll Deduction Collierville Nursing & Rehab, 490 West Poplar Ave., Collierville, TN 38017

1. This Plan [Rule 3015.1 Notice]:
   (A) Contains a Non-standard Provision [See provision 19].                                                 (X) Yes1 ( )   No
   (B) Limits the Amount of a Secured Claim Based on a Valuation of the Collateral for the Claim (X) Yes2 ( )               No
       [See provisions 7 and 8].
   (C) Avoids a Security Interest or Lien. [See provision 12].                                               ( ) Yes3 (X) No

2. Administrative Expenses: Pay Filing Fee and Debtor Attorney's Fee Pursuant to Confirmation Order.

3. Auto Insurance:       ( ) Included in Plan    Or (X) Not Included in Plan if proof provided by Debtor

4. Domestic Support Paid By: ( ) Debtor Directly ( ) Wage Assignment            ( ) Trustee To:                   Monthly Pmt.
                                   ongoing payment begins
                                       Approximate arrearage
                                       ongoing payment begins
                                       Approximate arrearage
5. Priority Claims:                                                                                               Monthly Pmt.
    IRS                                                                Amount                       $9,069.21        $152.00
     State of Arkansas                                                 Amount                         $600.00           $10.00

6. Home Mortgage Claims:         ( ) Paid Directly by Debtor or ( ) Paid by Trustee To:                           Monthly Pmt.
                                        ongoing payment begins
                                       Approximate arrearage                          Interest
                                       ongoing payment begins
                                       Approximate arrearage                          Interest

7. Secured Claims [Retain Lien 11 U.S.C. §1325 (a)(5)]:            Collateral Value              Interest Rate   Monthly Pmnt.
@1 IRS (tax lien)                                              $            2,669.51                   4.00%           $49.00
@2 Santander (2013Cadillac ATS)                                $            9,500.00                   0.00%          $190.00
           Case 19-23653         Doc 2     Filed 05/07/19         Entered 05/07/19 16:53:44             Desc Main
                                              Document            Page 2 of 2
8. Secured Automobile Claims for Debt Incurred Within 910 Days of Filing, and Other Secured Claims for Debt
   Incurred Within One Year of Filing [Retain Lien 11 U.S.C. §1325 (a)(5)]:
                                                                      Collateral Value          Interest Rate   Monthly Pmnt.
@3
@4

9. Secured Claims for Which Collateral Will Be Surrendered; Stay Is Terminated Upon Confirmation for the Limited
   Purpose of Gaining Possession and Commercially Reasonable Disposal of Collateral:
                                    Collateral

10. Special Class Unsecured Claims:                                   Collateral Value         Interest Rate    Monthly Pmnt.
      Thomas E. Long (tickets)                                    $             863.75                0.00%              $40.00
      State of Arkansas (benefit overpayment)                     $             531.86                0.00%              $20.00
      Fed Loan (partial)                                          $            1,000.00               4.00%              $20.00
      Navient (partial)                                           $            1,000.00               4.00%              $20.00

11. Student Loan Claims and Other Long Term Claims:
     Fed Loan (remaining balance)                           (X) Not Provided For            ( ) General Unsecured Creditor
      Navient (remaining balance)                           (X) Not Provided For            ( ) General Unsecured Creditor

12. The Judicial Liens or Non-possessory, Non-purchase Money Security Interests Held by the Following Creditors Are
    Avoided to the Extent Allowable Pursuant to 11 U.S.C. §522(f):
@5

13. Absent a Specific Court Order Otherwise, All Timely Filed Claims, Other than Those Specifically Provided for
    Above, Shall Be Paid as General Unsecured Claims.

14. Estimated Total General Unsecured Claims:                 .

15. The Percentage to Be Paid to Non-priority, General Unsecured Claims Is:    ( )                       ;
    Or (X) Trustee Shall Determine the Percentage to Be Paid after Passage of Final Bar Date.

16. This Plan Assumes or Rejects Executory Contracts:
     Scott Izenberg                                                   (X) Assume         ( ) Reject

17. Completion:      Plan shall be completed upon payment of the above, approximately 60 months.

18. Failure to Timely File a Written Objection to Confirmation Shall Be Deemed Acceptance of Plan.

19. Non-standard Provisions:
@6 For the purposes of provision 8, all collateral will be assumed to have exceeded the time limits set forth in the
      hanging paragraph following § 1325(a)(9), unless the debtor is in possession of the original contract

     Any Non-standard Provision Stated Elsewhere Is Void.

20. Certification: This Plan Contains No Non-standard Provisions Except Those Stated in Provision 19.

     /s/ Jimmy E. McElroy TN Bar #011908                      Date        May 7, 2019
     Debtor's Attorney's Signature
                                                                                                                            May 7, 2019


                                                                                                                  910 > November 8, 2016
